Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4-5, 7, 9-11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Markison in view of U.S. Pat. Pub. No. 2017/0266492 to Koshida.

In Reference to Claims 1 and 19
	Markison discloses a method, comprising:
providing a notification via the device of a first location from the sequence of locations (a notification from display unit 50 which includes in/out location indicators 52 ([0081]);
detecting a vertical position and a horizontal position for a first object passing across the device based on the first object triggering output from a first subset of a set of sensors of the device (Fig. 8 “height” and “width” wherein the ball is detected entering a strike zone [0078] from the localized radar sensor 14), wherein the set of sensors are aligned in a row on the device (Fig. 1A showing the plurality of radar detectors and wherein the system may include more or less localized radar units to track one of more objects, see “baseball” [0030]);
determining accuracy of the first object by comparing the vertical position and the horizontal position of the first object to the first location in the zone (system analyzes signals 17 to determine whether object is within the desired detection volume 26, determines if it is one that should be tracked, and determines the relative position within the desired detection volume and tracks its movement [0032]); and
providing an indication of the accuracy of the first object from the device (Fig. 10 illumination of a tracked pitch).
However, Markison is silent on configuring a device with a plan, the plan comprising a sequence of locations inside or outside a zone.
Koshida teaches of a smartphone or personal computer terminal [0031] related to hosting a training support system ([0029]) for baseball ([0034]).  The computer is programmed with a training plan setting screen that allows a user to set as a training plan, target values such as travel time or pace ([0110]).  The training plan is intended for improvement in the sport and may also include coaching for improvement or the like, for example, to instruct to warm up or to show the overall picture of a training plan ([0083]).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One of skill in the art would recognize that the invention of Markison can be modified by the training plan of Koshida to develop a training plan for a pitcher of a baseball team to create a training plan consisting of different types of pitches and the intended balls and strikes.  The Courts have held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is indicia of obviousness.

In Reference to Claim 2
	Markison discloses a plurality of notifications (Fig. 10) that illuminate for a plurality of second locations, horizontal/vertical positions, second objects passing across the device based on the second object triggering output from a different second subset of the set of sensors and determining accuracy of the second object by comparing the second vertical position and the second horizontal position of the second object to the second location in the zone to illuminate the correct in/out pitch location indicator 52.

In Reference to Claims 4 and 5
	Markison discloses illuminating one or more of the appropriate indicators for the tracked pitch (Fig. 10).
In Reference to Claim 7
	Markison discloses the zone is divided into set of quadrants and the first location corresponds to a particular quadrant of the set of quadrants (Fig. 16).

In Reference to Claim 9 and 10
	Markison discloses presenting the zone as a set of quadrants (Fig. 16).  However, Markison is silent wherein indicating a particular quadrant of the set of quadrants as the first location; and placing an indication of the first object in one of the set of quadrants based on a mapping of the vertical position and the horizontal position of the first object to a position within or outside the set of quadrants and receiving user input that classifies the first object as hitting or missing the first location.
	Koshida teaches creating a training plan indicating a particular quadrant of the set of quadrants as the first location (Fig. 12A); and placing an indication of the first object in one of the set of quadrants based on a mapping of the vertical position and the horizontal position of the first object to a position within or outside the set of quadrants.  According to Koshida, the sports training plan can be based on received user input to define a workout and classify targets as hitting or missing a first location such that one of skill in the art would recognize that the balls and strikes of a pitcher training plan can be input and displayed in the strike zone as balls and strikes in various areas (Fig. 12A).

In Reference to Claim 11
	Koshida teaches of an input unit 140 microphone to receive audio input {call}([0044]).

In Reference to Claim 14
	See rejection of Claims 1, 9, and 10

6.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markison in view of U.S. Pat. Pub. No. 2017/0336509 to Davis.

In Reference to Claim 3
Examiner construes the claim to recite providing the first and second indications of the accuracy as displaying relative to a strike zone.  Markison discloses the invention substantially as claimed.  However, the reference does not explicitly disclose providing the indication of the accuracy of the first object with the indication of the accuracy of the second object in response to completing the sequence of locations.
Davis teaches of tracking and displaying a plurality of pitches relative to a strike zone (Fig. 12A).  
One of skill in the art would be aware of Davis to modify the display unit 50 to a display that better accommodates display of multiple objects and there positions in the strike zone.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.


In Reference to Claim 6
	Davis teaches of issuing commands (message) in response to user inputs to produce a graphical illustration of the zone and an indication of the first location in the zone (Fig. 12A).

Allowable Subject Matter
7.	Claims 8, 12, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:
illuminating one or more of a first set of lights or first color on the device in response to the vertical position and the horizontal position of the first object being within the first location; and illuminating one or more of a different second set of lights or second color on the device in response to the vertical position and the horizontal position of the first object being outside the first location; and determining the audible call to one of a strike call or a ball call ;tracking a successful user call in response to the audible call being the strike call and the vertical position and the horizontal position of the first object being within the zone; and tracking an unsuccessful user call in response to the audible call being the strike call and the vertical position and the horizontal position of the first object being outside the zone; wherein receiving the user input comprises receiving a wireless message with the user input from a third-party device in response to a button press or graphical selection made on the third-party device after said detecting. Further, the prior art does not disclose providing the number of times the user incorrectly and correctly classifies the object hitting or missing the sequence of locations, or 
classifying the first object as being off target in response to the vertical position and the horizontal position falling outside the particular area in the zone defined as the first location, or of a report modeling accuracy of the locations, or signaling one or more of the first object being above, below, the first location.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715